Citation Nr: 1201672	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-39 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than July 25, 1989 for a grant of service connection for malignant melanoma, including whether there was clear and unmistakable error (CUE) in a September 14, 1979 rating decision.

(The issues of whether there was CUE in an October 31, 1986 which denied entitlement to service connection for malignant melanoma; whether there was CUE in a June 30, 1989 Board decision which denied entitlement to service connection for malignant melanoma; and, entitlement to payment or reimbursement for medical expenses incurred at a private facility on July 10, 2010, will be the subject of separate decisions.)


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.


FINDINGS OF FACT

1.  Entitlement to service connection for malignant melanoma was denied by the RO in a September 14, 1979 decision.  The appellant was notified of the decision and his appellate rights on October 16, 1979, and did not file a notice of disagreement.

2.  An October 31, 1986 Board decision subsumed the portion of the September 14 1979 rating determination, which denied entitlement to service connection for malignant melanoma; and that decision was found not to contain CUE in a 1989 Board reconsideration.  

3.  A reopened was filed on July 25, 1989 and service connection was subsequently granted.  


CONCLUSIONS OF LAW

1.  The September 14, 1979 rating decision, which denied entitlement to service connection for malignant melanoma, is final.  38 U.S.C.A. § 4005 (West 1976).

2.  The appellant's claim of clear and unmistakable error in the September 14, 1979 rating decision, pertaining to the issue of service connection for malignant melanoma, is dismissed for lack of lack of legal merit.  38 C.F.R. § 20.1104 (2011).

3.  The criteria for an effective date earlier than July 25, 1989 for the grant of service connection for malignant melanoma are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the appellant's claim of CUE in the prior rating decisions, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Criteria & Analysis

The appellant does not claim and the record does not show that the Veteran filed a reopened claim of service connection for malignant melanoma at any time prior to July 25, 1989.  With exceptions not here applicable, any award based on a reopened claim can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400 (2011).  The appellant challenges a September 14, 1979 rating decision, which denied entitlement to service connection for malignant melanoma, on the grounds of clear and unmistakable error.  Having carefully reviewed the appellant's contentions in light of the applicable law and the record, the Board has concluded that it is without jurisdiction to decide the appellant's claim with regard to the findings in this rating decision.

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) (2001); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Relevant to the appellant's claim, the essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).

It has been held that when the Board affirms a decision of the RO, that decision is subsumed by the final appellate decision.  The RO decision that has been affirmed by the Board becomes "part and parcel" of the final Board decision.  See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993 (when a determination of the AOJ is affirmed by the BVA, the determination is subsumed by the final appellate decision); See also VAOPGCPREC 14-95.  Thus, an appellant may not properly raise a claim of CUE with respect to a RO decision that was the subject of a notice of disagreement leading to a Board decision.  

In this case, a September 14, 1979 rating decision denied entitlement to service connection for malignant melanoma.  Such rating decision was issued to the appellant on October 16, 1979.  The appellant did not file a notice of disagreement, and the RO decision is final.  38 U.S.C.A. § 4005 (West 1976).

In May and August 1984, the appellant filed a claim to reopen entitlement to service connection for malignant melanoma, which was denied in a December 1984 decision.  The appellant perfected an appeal to the Board.  

In an October 31, 1986 decision, the Board summarized and discussed the evidence of record considered in the September 1979 rating decision, and summarized and discussed the evidence that had been received in support of the appellant's claim to reopen.  The October 1986 Board stated that the prior decision of the RO which denied service connection for malignant melanoma was based upon the absence of any medical records showing a malignant melanoma during the appellant's active military service and the absence of evidence of significantly disabling melanoma during the one-year presumptive period following separation from service.  The Board found that the RO decision was consistent with the evidence of record and the appropriate legal criteria.  The Board made a 'Finding of Fact' that the prior September 1979 RO decision denying service connection for malignant melanoma was consistent with the evidence of record and the pertinent legal criteria and was not timely appealed.  The Board made a 'Conclusion of Law' that the prior September 1979 RO decision denying service connection for malignant melanoma was final and that clear and unmistakable error had not been demonstrated, and that a new factual basis had not been presented upon which the decision could be revised.  38 U.S.C. § 4005 (West 1976, 1985); 38 C.F.R. § 3.105(a) (1986).  The Board also found that the appellant had not submitted new and material evidence to show that a malignant melanoma was present during active military service nor that malignant melanoma became manifest to a degree of 10 percent or more disabling during the first year after separation from service.  The October 1986 Board concluded that malignant melanoma was not incurred in or aggravated by service and could not be presumed to have been so incurred.  38 U.S.C. §§ 301, 310, 312, 313 (West 1985); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309, 3.311a (1986).

In Donovan v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that the Board had reviewed an RO decision and had held that there was no CUE in that decision.  Donovan, 158 F.3d 1377, 1381 (Fed. Cir. 1998), cert. denied, 526 U.S. 1019, 143 L. Ed. 2d 351, 119 S. Ct. 1255 (1999).  The Federal Circuit then held that the RO decision had been subsumed by the Board decision and that the RO decision could thus not be attacked on the grounds of CUE.  Id. (citing 38 C.F.R. § 3.105(a)).  Subsequently, in Dittrich v. West, the Federal Circuit reaffirmed Donovan and clarified that the concept included one of 'delayed subsuming' so that the RO decision being subsumed need not have been one directly on appeal to the BVA.  Dittrich, 163 F.3d 1349, 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1088, 119 S. Ct. 1499, 143 L. Ed. 2d 653 (1999).  The Federal Circuit concluded that the Board had rejected the same claim that had been considered in the prior RO decision "after considering the entirety of the evidence before the [RO] in addition to some new and material evidence acquired in the interim" and thus the Board's decision "necessarily subsumed" the RO decision.  Id.

As detailed hereinabove, while the appellant filed a claim to reopen entitlement to service connection for malignant melanoma, the Board, in October 1986, denied the same claim after a de novo review on the merits, and, in reviewing the claim on the merits, made a finding that the September 1979 RO decision did not contain clear and unmistakable error.  In consideration of the doctrine of delayed-subsuming, this Board finds that the October 31, 1986 Board already considered a collateral attack on the final, unappealed September 1979 RO decision and thus such decision subsumed the RO decision.  The appellant is thus prevented from collaterally attacking the final, unappealed RO decision by filing another claim for CUE with the RO.  

As will be discussed in a separate decision of this Board, a finding has been made that there is no valid motion for CUE in the October 31, 1986, decision as the appellant has already challenged that decision per a Motion for Reconsideration, and his claim of service connection for malignant melanoma was reconsidered and denied in a June 1989 Board decision.  See Hillyard v. Shinseki, 24 Vet. App. 343,  350-52 (2011)(finding that 38 C.F.R. § 20.1409 prohibits repeated challenges of clear and unmistakable error in a Board decision on a particular claim).  In the decision, this Board has also determined that the June 30, 1989 Board decision, which denied service connection for malignant melanoma, was not clearly and unmistakably erroneous.  

The appellant's claim that the September 14, 1979 rating decision (pertaining to service connection for malignant melanoma) was clearly and unmistakably erroneous is dismissed for lack of legal merit.


ORDER

The appellant's claim that the September 14, 1979 rating decision, pertaining to the issue of entitlement to service connection for malignant melanoma, was clearly and unmistakably erroneous is dismissed for lack of legal merit, and entitlement to an effective date earlier than July 25, 1989 for the grant of service connection for malignant melanoma is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


